Fourth Court of Appeals
                                          San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-18-00475-CV

                        IN THE INTEREST OF N.F.M. and S.R.M., Children

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA00070
                           Honorable John D. Gabriel Jr., Judge Presiding 1

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 6, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           Appellant mother (“Mother”) appeals the trial court’s order terminating her parental rights

to her children, N.F.M. and S.R.M. Mother’s court-appointed appellate counsel filed a motion to

withdraw and a brief containing a professional evaluation of the record, concluding there are no

arguable grounds for reversal of the termination order.                    The brief minimally satisfies the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (recognizing that Anders procedures apply in parental termination cases).

Additionally, counsel represents that he provided Mother with a copy of the brief and the motion

to withdraw, advised Mother of her right to review the record and file her own brief, and informed


1
  The Honorable Antonia Arteaga is the presiding judge of the 57th Judicial District Court, Bexar County, Texas.
However, the Honorable John D. Gabriel, retired and sitting by assignment, signed the order of termination that is the
subject of this appeal.
                                                                                    04-18-00475-CV


Mother how to obtain a copy of the record, providing her with a form motion for access to the

appellate record. We issued an order setting deadlines for Mother to request the appellate record

and file a pro se brief. However, Mother neither requested the appellate record nor filed a pro se

brief.

         After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. Because appointed counsel has not asserted any ground for withdrawal

other than his conclusion that the appeal is frivolous, we deny the motion to withdraw. See id. at

27–28 (holding that counsel’s obligations in parental termination cases extend through exhaustion

or waiver of all appeals, including filing petition for review in Texas Supreme Court).

                                                 Beth Watkins, Justice




                                               -2-